The arguments and amendments submitted 11/25/2022 have been considered.  The merits of the claims, however, remain unpatentable over the prior art as set forth below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Burris (US PG Pub 2014/0265048) in view of McFarland (WO 2017/085468, previously made of record on the IDS filed 11/17/2021) and Stecker (US PG Pub 2011/0061591).
Regarding the following recitations in claim 1:
wherein the visible light imaging camera and the infrared imaging camera photograph the powder layer for each step of forming a powder layer, the step being performed repeatedly, the visible light imaging camera and the infrared imaging camera photograph the solidified layer for each step of forming a solidified layer, the step being performed repeatedly, and 
wherein the control device selects a photographing condition of the visible light imaging camera and the infrared imaging camera according to a condition of the additive manufacturing process,
the courts have held that the manner of operating the device does not differentiate apparatus claims from the prior art.  "[A]pparatus claims cover what a device is, not what a device does." See MPEP §2114.II and Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  It is noted that the apparatus of Burris as modified by McFarland and Stecker has capability to operate in the claimed manner.  Notwithstanding these considerations, where the cited references teach the claimed operation steps is cited in the rejections below.
Regarding claim 1, Burris teaches a manufacturing system of an additive manufacturing body (abstract, Figs. 1 and 8, and other sections cited below) the manufacturing system comprising: 
an additive manufacturing device (Figs. 1 and 8) that performs an additive manufacturing process in which a step of forming a powder layer by supplying powder (S160 in Fig. 8) and a step of forming a solidified layer by supplying heat to the powder layer from a heat source (laser 132 with optic 130 is a heater) to melt and solidify the powder are repeatedly performed (fuse powder step S164 in Fig. 8); 
an inspection device having a camera (image sensor 140 in Fig. 1 and para. 0046) for photographing the powder layer or the solidified layer (para. 0046); and 
a control device (image processor 160 in paras. 0045-0046 and Fig. 1) that controls the additive manufacturing device and the inspection device (paras. 0045-0046),
wherein the camera can photograph the powder layer for each step of forming a powder layer, the step being performed repeatedly, or can photograph the solidified layer for each step of forming a solidified layer, the step being performed repeatedly (paras. 0045-0046, and as shown for step S164 in Fig. 8), and -2- 6352557.1Applicant: HITACHI, LTD. Application No.: Not Yet Known 
wherein the control device selects a photographing condition of the camera according to a condition of the additive manufacturing process (“the processor 160 can retrieve a shutter speed (or ISO speed, exposure time, aperture, integration time, sampling rate, or other imaging parameter) from the computer file associated with the cartridge 200 or calculate this imaging parameter based on a type and/or emissivity of powdered material specified in the computer file, and the processor 160 can trigger the optical sensor 140 to capture an image of a current fuse site according to the imaging parameter” per para. 0046).
Burris does not explicitly teach that the inspection device has a visible light imaging camera for photographing images within a visible light range of the powder layer and the solidified layer and an infrared imaging camera.
However, McFarland teaches an additive manufacturing system with an inspection device having a visible light imaging camera (pg. 6, line 15; visible camera 191 in Fig. 1 and on pg. 35, line 10; pg. 51, line 31) for photographing images within a visible light range of the powder layer and the solidified layer (pg. 4, line 27; pg. 6, lines 15-16; pg. 7, lines 6-8; pg. 41, lines 29-31; pg. 51, lines 7-8) and an infrared imaging camera (pg. 6, lines 13-14; IR camera 192 in Fig. 1 and on pg. 35, line 11; pg. 51, line 30) for photographing the powder and/or solidified layers (pg. 6, lines 13-14; pg. 7, lines 6-8; pg. 51, lines 7-8).
McFarland teaches that the use of multiple cameras allows monitoring of process variations and improved process control for multiple parameters during a build (pg. 2, lines 14-28).  More specifically, McFarland teaches that use of a visible camera provides capability for measuring deformations of the workpiece during the build (pg. 6, line 15-16), and the use of an IR camera provides capability for measuring temperature of the material bed (pg. 6, lines 13-14), melt pool temperature (pg. 4, line 20), and temperature rate of change for each layer (pg. 20, lines 21-23; eg. cooling rate of pg. 44, lines 8-9), which provides information about thermal stress in the workpiece during the build (pg. 20, lines 21-23).  
In view of McFarland’s teachings, it would have been obvious to one of ordinary skill in the art at the time of filing to select a visible light camera and an IR imaging camera for the inspection device in Burris’ apparatus to predictably obtain the capabilities to monitor visible deformations and thermal stresses (ie. two different quality characteristics) for the workpiece.
Neither Burris nor McFarland explicitly teaches the control device selects a photographing condition of the infrared imaging camera according to a condition of the additive manufacturing process.
However, Stecker teaches an AM device wherein the control device selects a photographing condition of the infrared imaging camera (an IR image sensor operating to about 1200 nm has electronic control of exposure time, which is selection of a photographing condition, per para. 0052, and this “data acquisition may be electronically managed through a user interface and display device (e.g., suitable instrumentation, such as one or more computers)” per para. 0092).
In view of Stecker’s teachings, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Burris as modified by McFarland so the control device selects a photographing condition of the infrared imaging camera to predictably obtain the benefit of automated and convenient means of selecting this condition.
Although Stecker does not explicitly teach this selection of a photographing condition of the infrared imaging camera is according to a condition of the additive manufacturing process, Burris teachings of selection of a photographing condition according to a condition of the AM process (“the processor 160 can retrieve a shutter speed (or ISO speed, exposure time, aperture, integration time, sampling rate, or other imaging parameter) from the computer file associated with the cartridge 200 or calculate this imaging parameter based on a type and/or emissivity of powdered material specified in the computer file, and the processor 160 can trigger the optical sensor 140 to capture an image of a current fuse site according to the imaging parameter” per para. 0046) render this manner of operation obvious to predictably ensure satisfactory IR image capture with suitable image quality.
Regarding claim 2, Burris teaches the additive manufacturing device has a processing chamber that can control an atmosphere in the additive manufacturing process (para. 0076 and as shown in step S140 in Fig. 7).
Regarding the recitation that the control device selects a photographing condition of the camera according to the atmosphere of the processing chamber, the following points are noted.  First, this recitation is merely a manner of operating the apparatus.  The courts have held that these types of recitations do not limit the claimed apparatus and cannot provide a basis for patentabilty.  "[A]pparatus claims cover what a device is, not what a device does." See MPEP §2114.II and Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  Secondly, Burris’ apparatus clearly has the structure and capability to operate in this claimed manner (eg. paras. 0076, 0038, 0046 and processor 160).
Regarding claims 3-4, Burris teaches the additive manufacturing device has a heater that can heat the powder layer or the solidified layer (laser 132 with optic 130 is a heater), 
Regarding the recitation in claim 3 that the control device selects a photographing condition of the camera according to a temperature of the powder layer or the solidified layer heated by the heater and the recitation in claim 4 that the condition of the additive manufacturing process is a material of the powder, a size of the powder layer, or an amount of heat supplied to the powder layer or the solidified layer from the heat source., the following points are noted.  First, this recitation is merely a manner of operating the apparatus.  The courts have held that these types of recitations do not limit the claimed apparatus and cannot provide a basis for patentabilty.  "[A]pparatus claims cover what a device is, not what a device does." See MPEP §2114.II and Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  Secondly, Burris’ apparatus clearly has the structure and capability to operate in these claimed manners (eg. paras. 0076, 0038, 0046 and processor 160).
Regarding claim 5, Burris teaches the photographing condition is a timing of the photographing (para. 0046), an exposure time of the camera (para. 0046), or an emission condition of a light source of the camera (emissivity of powdered material per para. 0046 is one type of emission condition of a light source of the camera). 
Regarding claims 7-8, Burris does not explicitly teach these features.
However, McFarland teaches wherein the control device has a visible/IR light image processing unit that processes an image obtained by the visible/IR light imaging camera (computer 160 on pg. 42), and wherein the visible light image processing unit has: a photographing -4-6352557.1Applicant: HITACHI, LTD.Application No.: Not Yet Knowncondition database in which the photographing condition according to the condition of the additive manufacturing process is stored (pg. 43 line 26 to pg. 44, line 6); an image analyzer that analyzes the image obtained by photographing with the visible/IR light imaging camera under the photographing condition (claims 24-27); a reference database in which reference data for comparing with the image analyzed by the image analyzer are stored (claims 24-27); a determination unit that determines whether the powder layer or the solidified layer is good or bad by comparing the image analyzed by the image analyzer with the reference data (claims 15-16); and a storage unit that stores a result determined by the determination unit (controller of claims 24-27).
McFarland teaches that these structures and operations can be used to monitor and improve in-process control of the AM process (pg. 2, lines 14-15) in an automated manner (claim 1).
In view of McFarland’s teachings, it would have been obvious to one of ordinary skill in the art to modify Burris’ apparatus with McFarland’s structures and operations to predictably obtain improved monitoring and in-process control of the AM process in an automated manner.
Response to Arguments
Applicant's arguments filed 11/25/2022 have been fully considered and are addressed below. 
Applicant’s arguments that Burris and McFarland do not teach “the control device selects a photographing condition of the infrared imaging camera according to a condition of the additive manufacturing process” has been fully considered and is persuasive.  However, in response to the amendment of claim 1 adding this feature, a new ground(s) of rejection is made over Burris in view of McFarland and Stecker.
Regarding claim 1, Applicant presents an argument contending that McFarland does not teach the inspection device has a visible light imaging camera and an IR imaging camera operating in the claimed manner.  
	However, this argument is not persuasive because it fails to consider the explicit and extensive teachings of McFarland regarding an inspection device with both a visible light imaging camera and an IR imaging camera, and benefits thereof, as cited in the rejection of claim 1 above.  Furthermore, this argument does not consider that reciting the manner of operating the device does not differentiate apparatus claims from the prior art per MPEP §2114.II.
Regarding claim 1, Applicant presents a line of argument pointing out various unclaimed features or effects of monitoring the build process with both a visible light imaging camera and an infrared imaging camera and contending that these unclaimed features distinguish the claims over Burris and McFarland.  
	However, this line of argument is not persuasive for the following reasons.  First, patentability can not be based on unclaimed features.  Secondly, Applicant has not established any connection between these effects and structure needed to attain these effects beyond the structures present in claim 1.  Lastly, the use of both a visible light imaging camera and an infrared imaging camera in AM devices for powder solidification is clearly taught in the prior art, as demonstrated by the McFarland’s teachings, as cited above, and further demonstrated by Jones (see pg. 35, lines 10-11 in WO2017/085468A1, made of record herein).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318. The examiner can normally be reached Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JRS/
Examiner
Art Unit 1745



/JIMMY R SMITH JR./Examiner, Art Unit 1745